Citation Nr: 0634369	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from January 1967 to January 
1969.  He died in May 2001, and the appellant is his 
surviving spouse.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, TN.

The appellant provided testimony before a Veterans Law Judge 
at the RO in August 2005; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran's death certificate indicates that he died of a 
malignant brain tumor.  At the hearing held in August 2005, 
the appellant and her representative indicated that they were 
well aware of the current legislative limitations on 
presumptive service connection for residuals of exposure to 
herbicides under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 
3.309.  They noted, however, that they wished to preserve the 
claim as to the cause of the veteran's death on that basis, 
because the fatal cancer might one day be recognized as 
associated with herbicides.  

The Board recognizes the special provisions of the aforecited 
laws and regulations relating to dioxin exposure; however, as 
in the case of any other disability which causes a veteran's 
death, service connection may be on a direct basis absent any 
consideration of legal presumptions subject to the same 
requirements of any other claim.  See, i.e., Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).   

In that regard, the appellant testified that one or more of 
the veteran's treating oncologists had specifically opined 
that the veteran's exposure to Agent Orange in service was a 
"big factor in his death" or that given his relative young 
age and lack of other cancers, dioxin exposure was a possible 
cause.  

The appellant also testified that, when she met the veteran, 
he had a tumor on his forehead about the size of a quarter 
which was later removed after he became eligible under her 
insurance coverage.  She indicated that, although it had been 
believed not to be cancer, the physician had expressed some 
concern about the tumor at that time. 

As discussed at the hearing, such written evidence in support 
of these above allegations is not now in the file but might 
certainly be helpful.

In order to afford the appellant the benefit of all available 
evidence, and to ensure that all requirements of both 
substantive and procedural due process are fully followed, 
the Board concludes that further development might be 
helpful. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
VCAA notification letter that complies 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Specifically, the 
appellant needs to be provided 
notification regarding the evidence 
needed to substantiate a claim for an 
earlier effective date.

2.  The appellant should be asked to 
provide any further information she may 
have with regard to the veteran's 
treatment for a forehead tumor.  She 
should also be asked for specific 
information as to the oncologist(s) who 
provided opinions as to a relationship 
between the veteran's brain tumor and 
Agent Orange exposure.  The RO should 
assist the appellant in obtaining any 
identified records or opinions.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a supplemental statement 
of the case should be issued, and the 
appellant and her representative should 
be afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  The appellant need do 
nothing further until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006)


